DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-6; 7-11 and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more. 
101 Analysis: Step 1 
Claims 1-6 and 7-11 are directed to a apparatus.  
Claim 20 is Method Claim . 

Therefore, claims 1-6, 7-11 and 20 fall into at least one of the four statutory categories. 

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
[Symbol font/0xB7] mathematical relationships, mathematical formulas or equations, mathematical calculations 
b) certain methods of organizing human activity, and/or
 [Symbol font/0xB7] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Symbol font/0xB7] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
 	[Symbol font/0xB7] managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
[Symbol font/0xB7] concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 
Claim 1 recites the following abstract ideas: “An apparatus for determining failure of a vehicle, the apparatus comprising: a sensor configured to obtain autonomous driving information; and a controller configured to compare the autonomous driving information obtained during autonomous driving with a determination criterion set as failure sound information and to determine whether the failure occurs, based on the comparison result.”.
Claim 7 recites the following abstract ideas : “An apparatus for determining failure of a vehicle, the apparatus comprising: a sensor configured to obtain autonomous driving information; and a controller configured to compare the autonomous driving information obtained during autonomous driving with a determination criterion set as failure sound information and to determine whether the failure occurs, based on the comparison result and to calculate a priority by respectively assigning weights to two or more precision diagnosis sections, when the two or more precision diagnosis sections are included in an autonomous driving section.”
Claim 20 recited similar abstract ideas. 

Regarding Claims 1, 7 and 20: 
The limitation “to obtain autonomous driving information; and a controller configured to compare the autonomous driving information obtained during autonomous driving with a determination criterion set as failure sound information and to determine whether the failure occurs, based on the comparison result and to calculate a priority by respectively assigning weights to two or more precision diagnosis sections, when the two or more precision diagnosis sections are included in an autonomous driving section,” are equivalent to a vehicle being driven and hearing the unusual sound and determining something wrong with the vehicle.  Further if the vehicle in quieter area the reliability of the determination increase than if the vehicle is driven in noisy area such as interstate.  

Dependent Claims 2-6 and 8-11 further elaborate upon the recited abstract ideas in Claim 1 and 7. 
Accordingly Claims 1-11 and 20 recite at least one abstract idea. 

101 Analysis: Step 2A, Prong II (MPEP § 2106.04) 

Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations: 
Claim 1, 7 and 20 recites the following additional limitations: “ an apparatus ….a sensor configured to….. and a controller configured to ….”
The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
Regarding Claims 1, 7 and 20, the additional limitation of “ an apparatus …..a sensor configured to…. And a controller configured to… ” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 
Further, the additional limitations of claims 11 and 20 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.). The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
 • Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
 • Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).
Dependent claims 2-7, 9-16 and 18-20  further elaborate upon the recited abstract ideas in claims 1 and 11, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
Therefore, claims 1-7, 9-16 and 18-20 do not integrate the recited abstract ideas into a practical application.
101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-7, 9-16 and 18-20  do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 
Further, the additional limitation of “an apparatus …..a sensor configured to…. And a controller configured to…;” in claim 1 , 7 and 20 does not amount to significantly more (there is no inventive concept in the claim). 
Therefore, the additional limitations of claims 1-11 and 20 do not amount to significantly more than the judicial exception. 
Thus, claims 1-11 and 20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Noren et al. (WO2020/050761) in view of Hattab et al. (US10286923) and herein after will be referred as Noren and Hattab respectively.

Regarding Claim 1, Noren teaches an apparatus for determining failure of a vehicle (Fig 6 # Control Unit #110), the apparatus comprising: 
a sensor configured to obtain 

Noren also teaches a controller configured to compare the information and to determine whether the failure occurs, based on the comparison result (Page 12 Line 29-Page 13 Line16 #Step 620 : “Step 620: checking for an anomaly using the vehicle data. In one embodiment, checking for the anomaly is performed by providing the obtained vehicle data to a trained model of the anomaly detector 210 and receiving a result at the operation determination module 230. In one example, an anomaly is detected if the vehicle data comprises sound data deviating from sound data collected during normal operation. E.g. a microphone detecting that a normally relatively quiet wheel bearing is generating a loud noise. In one embodiment, checking for an anomaly comprises detecting an anomaly using the vehicle data and a first trained model. In one embodiment, the first trained model is initially trained using unsupervised machine learning and historical vehicle data. In one example, the trained model of the anomaly detector 210 may be trained to detect anomalies from normal operational condition, e.g. to classify vehicle data as “operating under normal operational condition” or to classify vehicle data as “operating under an anomaly of normal operational condition”. In one further example, the trained model of the anomaly detector 210 may be trained to detect anomalies from normal operational condition, e.g. to classify vehicle data as “anomaly detected” or to classify vehicle data as “anomaly not detected”.” ).  

Noren does not expressly teaches for autonomous vehicle. Even though the examiner believes its obvious variation to incorporate an autonomous vehicle to Noren invention to determine failure in autonomous vehicle, the examiner is citing  Hattab et al. which is in the autonomous vehicle art and determining issue in the autonomous vehicle. 
Hattab teaches autonomous vehicle and sensor configured to obtain autonomous driving information (Col.4 Line 33-36: “At block 305, the autonomous vehicle controller 125 may determine whether the speed of the host vehicle 100 is within a certain range. The autonomous vehicle controller 125 may do so by receiving the output of the vehicle speed sensor 120 and identifying a range of speeds associated with the output of the vehicle speed sensor 120.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Noren to incorporate the teachings of Hattab to include autonomous vehicle and sensor configured to obtain autonomous driving information. Doing so would determine any issue with autonomous vehicle. 
	

Similarly Claim 20 is rejected on the similar rational. 




Regarding Claim 2, Noren in view of Hattab teaches apparatus of Claim 1.
 Noren also teaches wherein the controller is configured to collect learning autonomous driving information and perform learning based on the collected learning autonomous driving information to generate the failure sound information (Page 9 Line 4-6: “he generated vehicle data is then sent to the server 310, and/or optionally locally stored in the vehicle. The server stores the received vehicle data from each of the one or more vehicles 301 -303. The server 310 further trains the trained model of the anomaly detector 210 and the trained model of the failure detector 220 using the received vehicle data.”).  

Regarding Claim 3, Noren in view of Hattab teaches apparatus of Claim 2.
Noren also teaches wherein the controller is configured to transmit the learning autonomous driving information to a server and receive learned failure sound information from the server (Page 9 Line 4-6: “he generated vehicle data is then sent to the server 310, and/or optionally locally stored in the vehicle. The server stores the received vehicle data from each of the one or more vehicles 301 -303. The server 310 further trains the trained model of the anomaly detector 210 and the trained model of the failure detector 220 using the received vehicle data.”).  
  
Regarding Claim 4, Noren in view of Hattab teaches apparatus of Claim 1, wherein the controller is configured to generate new failure sound information by performing learning based on collected autonomous driving information, when the autonomous driving information obtained in a section, in which the vehicle is repeatedly driving a predetermined number of times, is collected after the failure sound information is set as the determination criterion(Page 9 Line 4-6: “he generated vehicle data is then sent to the server 310, and/or optionally locally stored in the vehicle. The server stores the received vehicle data from each of the one or more vehicles 301 -303. The server 310 further trains the trained model of the anomaly detector 210 and the trained model of the failure detector 220 using the received vehicle data.”).  
.  
Regarding Claim 5, Noren in view of Hattab teaches apparatus of Claim 4, wherein the controller is configured to transmit the collected autonomous driving information to a server and receive newly learned failure sound information from the server, when the autonomous driving information obtained in the section, in which the vehicle is repeatedly driving the predetermined number of times, is collected (Page 9 Line 4-6: “he generated vehicle data is then sent to the server 310, and/or optionally locally stored in the vehicle. The server stores the received vehicle data from each of the one or more vehicles 301 -303. The server 310 further trains the trained model of the anomaly detector 210 and the trained model of the failure detector 220 using the received vehicle data.”).    

Regarding Claim 6, Noren in view of Hattab teaches apparatus of Claim 5, wherein the controller is configured to update the determination criterion based on the newly learned failure sound information (Page 9 Line 4-6: “he generated vehicle data is then sent to the server 310, and/or optionally locally stored in the vehicle. The server stores the received vehicle data from each of the one or more vehicles 301 -303. The server 310 further trains the trained model of the anomaly detector 210 and the trained model of the failure detector 220 using the received vehicle data.”).    

Claims 7 -11 are  rejected under 35 U.S.C. 103 as being unpatentable over Noren in view of Hattab and in further view of obvious variation  and herein after will be referred as Noren and Hattab respectively.

Regarding Claim 7, Noren in view Hattab teaches an apparatus for determining failure of a vehicle, the apparatus comprising: a sensor configured to obtain autonomous driving information; and a controller configured to compare the autonomous driving information obtained during autonomous driving with a determination criterion set as failure sound information and to determine whether the failure occurs, based on the comparison result ( As discussed in Detail in Claim 1 rejection : Noren : Fig .6 Step 610-620 and Hattab : Col. 4 Line 33-36). 

Hattab also teaches 125 concerning tire vibrations and a loose wheel are more likely to be accurate. Examples of entry conditions may include a low yaw (e.g., the host vehicle 100 is generally traveling in a straight line), the host vehicle 100 accelerating or traveling at a relatively constant speed (e.g., the brake is not being applied), the vehicle speed being above a certain threshold, etc.”).  

Noren in view of Hattab teaches all the pending limitations of Claim 7 however Noren and Hattab does not seems to expressly teaches about assigning weights to each diagnosis section which is disclosed in Hattab.  As mentioned  in Hattab, “The entry conditions refer to conditions under which the decisions of the autonomous vehicle controller 125 concerning tire vibrations and a loose wheel are more likely to be accurate” it would have been obvious to an ordinary person skilled in the art to assign weights to these section to further optimize the operation of determining issues with the vehicle. For example when the vehicle is driving on Interstate , the ambient noise level will be higher due to the speed of the vehicle and surrounding vehicle where as if it is driving on a neighborhood street where speed limit is much less and much less traffic would be assigned higher weight than the one from the Interstate. 

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neron and Hattab to incorporate the teachings of obvious variations to include assigning weights to the precision diagnosis section. Doing so would further optimize the process of determining issue with the vehicle. 
	

Regarding Claim 8, Noren in view Hattab  and in further view of obvious variation teaches the apparatus of claim 7. As discussed above in Claim 7 rejection , Hattab teaches in  wherein the controller is configured to increase reliability of a result determined in the precision diagnosis sections as the calculated priority is higher (Col.4 Line 24-32 : “The entry conditions refer to conditions under which the decisions of the autonomous vehicle controller 125 concerning tire vibrations and a loose wheel are more likely to be accurate. Examples of entry conditions may include a low yaw (e.g., the host vehicle 100 is generally traveling in a straight line), the host vehicle 100 accelerating or traveling at a relatively constant speed (e.g., the brake is not being applied), the vehicle speed being above a certain threshold, etc.”).  

Regarding Claim 9, Noren in view Hattab and in further view of obvious variation  teaches the apparatus of claim 7. 
Hattab also teaches wherein the controller is configured to set the precision diagnosis sections based on road information and 125 concerning tire vibrations and a loose wheel are more likely to be accurate. Examples of entry conditions may include a low yaw (e.g., the host vehicle 100 is generally traveling in a straight line), the host vehicle 100 accelerating or traveling at a relatively constant speed (e.g., the brake is not being applied), the vehicle speed being above a certain threshold, etc.”).  

However as discussed in Claim7 rejection, it would have been obvious to an ordinary person skilled in the art to set the precision section based on traffic to optimize the operation of determining issues with the vehicle. For example when the vehicle is driving on Interstate , the ambient noise level will be higher due to the speed of the vehicle and surrounding vehicle where as if it is driving on a neighborhood street where speed limit is much less and much less traffic would be assigned higher weight than the one from the Interstate and would result in more accurate result than it would be in higher density traffic area such as on an Interstate. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noren and Hattab to incorporate the teachings of obvious variation  to include set the precision diagnosis sections based on traffic information. Doing so would result in more accurate result. 
	

Regarding Claim 10, Noren in view Hattab and in further view of obvious variation  teaches the apparatus of claim 7. 

Hattab also teaches wherein the controller is configured to set at least one of a straight fixed-speed section, a straight deceleration section, a straight acceleration section, a rapid braking section, a rapid acceleration section, a steering section, a bump section, or a stop state as a precision diagnosis section (Col.4 Line 24-32 : “The entry conditions refer to conditions under which the decisions of the autonomous vehicle controller 125 concerning tire vibrations and a loose wheel are more likely to be accurate. Examples of entry conditions may include a low yaw (e.g., the host vehicle 100 is generally traveling in a straight line), the host vehicle 100 accelerating or traveling at a relatively constant speed (e.g., the brake is not being applied), the vehicle speed being above a certain threshold, etc.”). 

Regarding Claim 11, Noren in view Hattab and in further view of obvious variation  teaches the apparatus of claim 7. 
Hattab teaches  diagnosis section “Examples of entry conditions may include a low yaw (e.g., the host vehicle 100 is generally traveling in a straight line), the host vehicle 100 accelerating or traveling at a relatively constant speed (e.g., the brake is not being applied), the vehicle speed being above a certain threshold, etc…” and it would have been obvious to an ordinary person skilled in the art to set a road section within a predetermined distance based on a garage as a precision diagnosis section in a case of a commercial vehicle so that all the issues are captured/detected before dropping the vehicle at the garage for servicing. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noren and Hattab to incorporate the teachings of obvious variations to include a road section within a predetermined distance based on a garage as a precision diagnosis section in a case of a commercial vehicle. Doing so would capture/detect all the issues before dropping the vehicle at the garage for servicing. 
	

Allowable Subject Matter
Claims 12-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Figura (US2007/0283695) discloses early detection and avoidance of turbocharger failure are provided by monitoring vibration of the turbocharger rotor using a vibration sensor and providing the output signal of the sensor to a controller programmed to periodically compare the magnitude of the vibration to a predetermined maximum limit. Upon the magnitude of the vibration exceeding the maximum limit, thus indicating a potential abnormal condition, the controller issues a command to a fuel controller for the engine to cause the fuel controller to place the engine in a predetermined safe operating mode selected to reduce the likelihood of turbocharger and engine damage from the abnormal condition.
Asai et al. (US2016/0048811) discloses in this diagnostic inquiry device and diagnostic inquiry method, types of abnormal sound that are or that accompany malfunction symptoms are included among options for obtaining information pertaining to malfunction symptoms. When the contents of malfunction symptoms are related to the occurrence of an abnormal sound in a device that is the subject of diagnosis, a control unit outputs from a sample abnormal sound output unit a sample abnormal sound that is on the basis of a plurality of types of sample abnormal sound data stored in an external server or a storage unit of the diagnostic inquiry device.
Wang et al. (US 10008049) discloses a fault diagnostic system of a vehicle includes a noise module that determines a noise value based on a plurality of differences between samples of a pressure signal generated by a pressure sensor located in a positive crankcase ventilation (PCV) system of an engine. A signal module determines a signal value based on the samples of the pressure signal generated by the pressure sensor located in the PCV system of the engine. A diagnostic value module determines a diagnostic value based on one of: (i) a product of the noise value and the signal value; and (ii) a sum based on the noise value and the signal value. A fault module selectively diagnoses a fault in the PCV system based on the diagnostic value and generates a malfunction indicator within a passenger cabin of the vehicle in response to the diagnosis of the fault in the PCV system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668